Title: Orders, 16 April 1756
From: Washington, George
To: 



Inverness.
Winchester: Friday, April 16th 1756.

A Court martial to sit immediately for trial of John Garland and Thomas Hope, confined for fighting.
Lieutenant Gist is to give in a Return immediately of the Recruits he brought to Town last night: with their names, age, size, &c. Sergeant Clunis to see that the man who is employed in straightening the arms, keep close to his Business; and is to order him all the assistance he can. The Troops to receive three days provision to-day at ten o’clock.
